IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                           __________________

                                 No. 96-10154
                             Conference Calendar
                              __________________

RODNEY LEE WOODS,

                                               Plaintiff-Appellant,
versus

JOE V. YOUNG; SHAFFER, Doctor;
JOHN DOE,

                                               Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 1:95-CV-152-BA
                        - - - - - - - - - -
                           June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rodney Lee Woods, #627825, appeals the magistrate judge's

dismissal, without prejudice, of his claims against Joe V. Young,

Warden, French Robertson Unit, Texas Department of Criminal Justice

in this 42 U.S.C. § 1983 civil rights suit.              Woods argues that the

magistrate judge abused his discretion in dismissing his claims

against Young on the ground that Woods failed to show the personal

involvement     of   Young    in   the   cause    of    action.    The   court's

dismissal,     without     prejudice,    of   Woods'    claims    against   Young

afforded   Woods     the   opportunity    to     file   an   amended   complaint

     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-10154
                               -2-

alleging facts in support of Young's personal involvement.    See

Good v. Allain, 823 F.2d 64, 67 (5th Cir. 1987).   The magistrate

judge did not abuse his discretion in dismissing Woods' claims

against Young as frivolous pursuant to 28 U.S.C. § 1915(d). Booker

v. Koonce, 2 F.3d 114, 115 (5th Cir. 1993).

     AFFIRMED.